Citation Nr: 0909655	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spinal stenosis with degenerative disc 
disease.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to August 
1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  

In correspondence received in November 2008, the Veteran 
indicated that he was seeking an increased rating for a 
service-connected hearing loss disability.  This issue is 
referred to the agency of original jurisdiction (AOJ).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).


FINDINGS OF FACT

1.  Lumbar spinal stenosis with degenerative disc disease 
results in a moderate degree of impairment.  Forward flexion 
of the thoracolumbar spine is not 30 degrees or less, the 
entire thoracolumbar spine is not favorably ankylosed, and 
the Veteran does not have incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months due to lumbar spinal stenosis with 
degenerative disc disease.  

2.  Right lower extremity radiculopathy results in no more 
than a moderate degree of impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar spinal stenosis with degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 
(effective September 23, 2002), 5292, 5295, (2003), 
Diagnostic Codes 5237-5243 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for right lower extremity radiculopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
December 2002, May 2003, May 2004, and June 2007 letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F. 3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
 requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The June 2007 VA notice letter was compliant with the 
directives in Vazquez-Flores, and the Board finds that any 
deficiency in the VCAA notice was harmless error.  The Board 
notes that the Veteran was provided pertinent information in 
the statement and supplemental statements of the case dated 
in March 2004, May 2007, June 2008, and October 2008.  The 
Veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Therefore, the Board finds that the claimant has not been 
prejudiced by any insufficient notice in this case.  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The Board 
notes that it was asserted in correspondence from the 
Veteran's representative that the Veteran is worse since the 
May 2008 VA examination, the objective evidence does not 
indicate there has been a material change in the service-
connected lumbar spinal stenosis with degenerative disc 
disease and right lower extremity radiculopathy since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The Board 
notes that relevant treatment records have been associated 
with the claims file since the May 2008 VA examination.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The Board notes that the Veteran's representative has 
requested another examination.  However, the May 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  In sum, the claimant was provided the information 
necessary such that any defective predecisional notice error 
was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The June 2007 letter discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board notes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that prior to the date the October 2002 claim 
on appeal was filed,  VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  In addition, during the pendency of the 
Veteran's appeal, VA promulgated new regulations for the 
evaluation of the disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  As of the effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent is assigned for severe limitation of motion.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  A maximum schedular rating of 40 percent is awarded 
when lumbosacral strain is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Diagnostic Code 5243 pertains to intervertebral disc syndrome 
during the relevant period, and may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table).  In 
addition, the amended version of the rating criteria provides 
as follows:

Lumbosacral strain is Diagnostic Code 5237.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008), a 10 
percent disability rating is warranted when there is mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal).  A 20 percent disability rating is warranted for 
moderate incomplete paralysis of the external popliteal 
nerve, and a 30 percent disability rating is warranted for 
severe incomplete paralysis of the external popliteal nerve.  
A 40 percent disability rating is warranted when there is 
complete paralysis of the external popliteal nerve (common 
peroneal); foot drop and slight droop of first phalanges of 
all toes, an inability to dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; or anesthesia 
covering the entire dorsum of the foot and toes.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran filed the claim in this case in October 2002 and 
is appealing the original assignment of disability 
evaluations following an award of service connection in 
January 2006, for lumbar spinal stenosis with degenerative 
disc disease, and a separate 20 percent evaluation assigned 
for right lower extremity radiculopathy associated with 
lumbar spine spinal stenosis.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The 20 percent evaluation for lumbar spinal stenosis with 
degenerative disc disease and the 20 percent evaluation for 
right lower extremity radiculopathy have been assigned for 
the entire period.  Accordingly, the question is whether a 
rating in excess of 20 percent is warranted for the service-
connected lumbar spinal stenosis with degenerative disc 
disease or in excess of 20 percent for the right lower 
extremity radiculopathy at any time during the appeal period.  

A determination as to the degree of impairment due to 
service-connected lumbar spinal stenosis with degenerative 
disc disease and right lower extremity radiculopathy requires 
competent evidence.  While the Veteran is competent to report 
his symptoms, to include pain, as a lay person, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, both positive and negative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In regard to lumbar spinal stenosis, the January 2006 rating 
decision reflects that the disability was rated under 
Diagnostic Code under the old criteria of Diagnostic Code 
5295.  Under the old criteria, a rating in excess of 20 
percent is not warranted under Diagnostic Code 5295.  The 
competent evidence does not establish severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The Board notes that while a private report 
of magnetic resonance imaging (MRI), dated in December 1999, 
notes marked findings, such does not establish severe lumbar 
spinal stenosis with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Board notes that 
private records, dated in February 2002 and April 2002, note 
no pain on motion and that his gait was normal.  

In addition, the June 2003 VA examination report notes a 
levoscoliotic curve was mild and findings on x-ray 
examination were noted to be of a moderate degree.  The 
Veteran flexed to 60 degrees, and lateral bending was 15 
degrees, bilaterally.  On VA examination in November 2005, 
forward flexion was 83 degrees and lateral flexion was 15 
degrees, bilaterally.  While an antalgic gait and use of a 
cane were noted, he had a normal posture, and a lumbar 
scoliotic curve was again noted to be mild.  

The Board notes that while an April 2007 VA record reflects a 
chronic left lean when walking, the May 2008 VA examination 
report notes a normal posture and a normal head position, and 
the spine was symmetric.  The Veteran forward flexed to 50 
degrees and lateral flexion was 20 degrees.  In addition, 
while the May 2008 report notes MRI showed facet hypertrophy 
at L1-L2 resulting in foraminal narrowing and spinal 
stenosis, a broad based disc bulge with an associated small 
left paracentral disc extrusion at L2-3 extending inferiorly, 
and degenerative spondylosis at L4-5, the examiner 
specifically stated that such resulted in a mild-to-moderate 
degree of impairment.  The Board finds that the competent 
evidence establishes no more than a moderate degree of 
impairment due to lumbar spinal stenosis with degenerative 
disc disease, and thus, a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5295.

In addition, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine.  A private record, 
dated in February 2002, shows flexion to 70 degrees, 
extension to 20 degrees, left lateral flexion to 20 degrees, 
and right lateral flexion to 20 degrees.  An April 2002 
private record shows flexion to 65 degrees, extension to 20 
degrees, and lateral flexion to 20 degrees, bilaterally.  
This reflects no more than moderate limitation of motion.

In addition, the June 2003 VA examination report reflects 
lumbar spine flexion to 60 degrees, lateral bending to 15 
degrees, bilaterally, and rotation to 80 degrees, 
bilaterally.  While extension was to 10 degrees, and 12 
degrees on VA examination in May 2008, these findings alone 
do not establish severe limitation of motion, and the Board 
notes that extension was to 15 degrees on VA examination in 
November 2005.  In addition, forward flexion was 83 degrees, 
lateral flexion was 15 degrees, bilaterally, and rotation was 
30 degrees.  Further, while a December 1999 private report 
notes marked findings on diagnostic testing, such does not 
establish severe limitation of motion of the lumbar spine.  
Rather, the June 2003 VA examination report specifically 
notes findings of a moderate degree.  

The Board notes that the Court has held that VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board notes that while 
the record, to include an August 2006 private record, 
reflects epidural injections for back pain, and even when the 
effects of pain on use and during flare-ups are considered, 
the Board finds that a higher rating is not warranted.  

In that regard, a December 1999 private report notes that the 
Veteran's gait was stable, and the November 2005 VA 
examination report reflects that he was able to walk a 
quarter of a mile, and that he was functionally independent 
with walking, transfers, activities of daily living, and 
driving.  While the report notes an antalgic gait, and 
despite notation of some difficulty, he was able to toe and 
heel walk, and range of motion was noted to be limited by 
pain only after repetitive motion in the extension plane, 
with no weakness or fatigue, or pain with other degrees of 
motion.  The Board notes that the 20 percent rating assigned 
contemplates flare ups to include loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2008).  

In addition, the April 2004 VA examination report notes no 
incoordination, weakness or fatigability, and the examiner 
specifically stated that there was no functional loss due to 
pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 
Vet. App. 80 (1997).  The Board notes that while lumbar 
spinal stenosis was noted to have a severe effect on chores, 
shopping, exercise, sports, recreation, and travel, a 
moderate effect was noted on activities including grooming, 
dressing, toileting, and bathing.  The Board finds that 
competent evidence does not establish severe actual 
limitation of motion or the functional equivalent of severe 
limitation of motion to warrant a higher rating.  

In considering the new criteria, the Board finds that a 
higher evaluation is not warranted based on incapacitating 
episodes.  The examination reports do not reflect reports of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
such, a disability rating in excess of 20 percent is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  

Significantly, there is no evidence that bed rest has been 
prescribed by a physician for the service-connected lumbar 
spinal stenosis with degenerative disc disease.  While the 
May 2008 VA examination report notes the Veteran's history of 
having had two incapacitating episodes requiring bed rest, 
there is no documented evidence that bed rest has been 
prescribed by a physician for the lumbar spinal stenosis with 
degenerative disc disease.  The Board notes that a 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board notes that the May 2008 VA 
examination report reflects the Veteran's statement to the 
effect that incapacitating episodes lasted for about one 
week, not four.  The evidence establishes no incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months due to lumbar spinal 
stenosis with degenerative disc disease, and thus, a higher 
rating is not warranted under Diagnostic Code 5243.

In addition, the competent evidence establishes that the 
service-connected lumbar spinal stenosis with degenerative 
disc disease is not manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  The June 2003 
VA examination report reflects lumbar spine flexion to 60 
degrees, extension to 10 degrees, lateral bending to 15 
degrees, bilaterally, and rotation to 80 degrees, 
bilaterally.  On VA examination in November 2005, forward 
flexion was to 83 degrees, extension was 15 degrees, lateral 
flexion was 15 degrees, bilaterally, and rotation was 30 
degrees.  In addition, while a December 1999 private report 
notes marked findings on diagnostic testing, the June 2003 VA 
examination report reflects findings of a moderate degree, as 
well as a mild levoscoliotic curve.  Further, the May 2008 VA 
examination report shows flexion of the thorocolumbar spine 
to 50 degrees, right lateral flexion to 20 degrees, left 
lateral flexion 17 degrees, right lateral rotation to 60 
degrees, and left lateral rotation to 60 degrees.  While 
extension was to 12 degrees, the reported findings establish 
that forward flexion of the thoracolumbar spine is not 30 
degrees or less, and that the entire thoracolumbar spine is 
not favorably ankylosed.  

The Board notes that the new regulations explicitly take pain 
on motion into account.  With consideration of Deluca, in 
regard to the new regulations, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a 
higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  It is not disputed that the Veteran has pain on 
motion, but the Board finds that the currently assigned 20 
percent rating adequately compensates the Veteran for his 
pain and functional loss in the lumbar spine in this case.  
As noted, a December 1999 private report notes that his gait 
was stable and the November 2005 VA examination report 
reflects that he was able to walk a quarter of a mile, that 
he was functionally independent with walking, transfers, 
activities of daily living and driving.  The Board notes that 
while the report reflects an antalgic gait, the Veteran was 
able to toe and heel walk, and the examiner specifically 
reported that range of motion was only limited by pain after 
repetitive motion in the extension plane and that there was 
no weakness or fatigue, or pain with other degrees of motion.  
The Board notes that May 2008 examination report notes a 
moderate effect on some activities and a severe effect on 
others.  Regardless, such does not establish that forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
that the entire thoracolumbar spine is favorably ankylosed.  
Thus, a higher rating is not warranted under Diagnostic Code 
5243.  

In regard to neurologic impairment, the Board notes that 
while the June 2008 rating decision reflects that service 
connection for radiculopathy of the left lower extremity 
associated with lumbar spinal stenosis has been established, 
on appeal before the Board is the initial 20 percent 
evaluation assigned for right lower extremity radiculopathy.  

In that regard, the Board finds that a rating in excess of 20 
percent is not warranted.  
Private records, dated in December 1999, reflect complaints 
of right leg and foot numbness and tingling, as well as 
weakness, and the impression was chronic lumbar radicular 
pain.  While the MRI report notes marked canal stenosis at 
L4-5 as a result of disc bulge, the findings were noted to 
result in a mild-to-moderate degree of impairment.  An April 
2001 VA record notes no complaints of pain.  

Further, on VA examination in June 2003, bilateral lower 
extremity sural, saphenous, deep peroneal and superficial 
peroneal sensation were noted to be intact, extensor hallucis 
longus (EHL) function was intact, strength was 5/5, and he 
had a negative straight leg raise.  A November 2003 podiatry 
report notes that electromyography (EMG) was normal and noted 
to indicate moderate, chronic left L4 distribution 
radiculopathy.  The Board notes that while a November 2005 VA 
examination report reflects that decreased sharp and light 
touch sensation, and it was noted that the Veteran was unable 
to determine proprioception, and a January 2006 EMG report 
reflects a mild slowing of the conduction velocity of the 
deep peroneal nerve across the fibular head, and subacute and 
chronic changes on needle examination in the tibialis 
anterior and EHL, noted to possibly represent a subacute-to-
chronic low lumbar radiculopathy, no evidence of actual 
radiculopathy, plexopathy, or peripheral neuropathy was 
noted.  An April 2007 VA record notes straight leg raise was 
negative, as were, Faber, Gaenselen's, distraction, and 
compression.  

In addition, a March 2008 private report notes a negative 
straight leg raise and negative cross straight leg raise, and 
a negative Stinchfield, but otherwise he noted to be grossly 
neurovascularly intact.  Motor strength to the right lower 
extremity was 5/5 and symmetric to the contralateral side.  
The May 2008 VA examination report reflects complaints of 
mild pain and numbness and while right lower extremity 
radiculopathy was noted to have a severe effect on chores, 
shopping , exercise, sports, recreation and travel, a 
moderate effect on grooming, bathing, toileting, and 
dressing.  In addition, while a September 2008 VA record 
notes complaints of right ankle instability and motor control 
deficit in the right ankle, with use of ankle brace 
improvement in his gait pattern without using a cane was 
noted.  Regardless, the May 2008 VA examination report notes 
MRI showed mild-to-moderate impairment due to facet 
hypertrophy at L1-L2 resulting in foraminal narrowing and 
spinal stenosis, a broad based disc bulge with an associated 
small left paracentral disc extrusion at L2-3 extending 
inferiorly, and degenerative spondylosis at L4-5.  Thus, a 
higher evaluation for neurologic impairment of the right 
lower extremity is not warranted.  The Board finds that the 
competent evidence does not establish the degree of 
impairment is manifested by severe incomplete paralysis in 
regard to right lower extremity radiculopathy.  

In this case the Board has accorded more probative value to 
the competent medical evidence and opinions in regard to the 
degree of impairment due to lumbar spinal stenosis with 
degenerative disc disease and right lower extremity 
radiculopathy.  The examiners reviewed the claims file and 
provided detailed objective findings based on reliable 
principles.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating for lumbar spinal stenosis with 
degenerative disc disease or right lower extremity 
radiculopathy.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The competent and objective 
evidence failed to show that the Veteran's lumbar spinal 
stenosis with degenerative disc disease or right lower 
extremity radiculopathy has in the past caused marked 
interference with his employment or that such has in the past 
or now requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  The 
May 2008 VA examination notes that the Veteran retired in 
1992.  Thus, referral for extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar spinal stenosis with degenerative disc disease is 
denied.  

Entitlement to an evaluation in excess of 20 percent for 
right lower extremity radiculopathy is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


